I dissent. I cannot bring myself to send this child of four years from his present surroundings where the trial court *Page 178 
found he was "well adjusted and happy" into a home where a step-mother expressed herself as not being enthusiastic about having him and where the interest of the father appears to me to be one rather of proprietorship than of parental love. If this were a case of taking a child away from a parent not shown to be unfit and placing it in new surroundings I would think differently. This is a child of tender age. If it is not happy in its environment life could be bitter indeed. The disappointments and unhappiness of children can be especially poignant because they have not yet formulated a philosophy to adjust to them and they are incapable of understanding the reasons for abuse and mistreatment or even misfortune. And they are helpless. The court had the parties in this case before it. It is in a better position than we are to judge whether it would be to the best interests and welfare of the child to place it in this entirely new and different environment. I recognize that
"there is a presumption in a contest between a parent of a child on the one hand and a person who is not a parent, that it will be for the best interest and welfare of the child to be reared under the care, custody and control of its natural parents."
In this case it would be reared by only one of its natural parents and that the father. The other would be a step-mother. The right of parents to rear their children does not rest on any proprietory interest in the children. And especially in the case of the father who copulates and begets, the claim is far less strong in that regard than that of the mother. Society is deeply concerned with the type of units which compose it — their education and character for citizenship.
The best instrumentality for the rearing and developing of young children yet discovered is the family. Living together in the family community life under the love and guidance which presumably its parents will give it, furnishes the training in cooperation necessary to fit the child for later integration into the larger community life. But this pre-supposes interested, loving and fit parents. But I think *Page 179 
that experience teaches us that whereas a good home is the finest environment in which to raise a child, a bad home may be the worst. The present great wave of child delinquency is not unrelated to the type of home into which luckless children are cast. There is no evidence that the father of Ronald is a bad man but he certainly did not display much interest in his child when the mother was alive, either before or after divorce. Allowing for the fact that he was sent into the army, it appears that he did not make use of the opportunities he had to visit Ronald and his deceased mother and when he did so he paid more attention to drinking than to his child. I think it would be precarious to take this child from its present surroundings and place it in the home of the heretofore rather indifferent father and a step-mother who was simply willing but not anxious or enthusiastic to receive him. It is too uncertain a situation in which to place a helpless child. I cannot see that it is for the child's best interest and welfare. I agree with the finding of the court that "the plaintiff has not manifested such stability in his marital relationships, in his financial status, nor in his attitude of general responsibility to justify taking the child from his present surroundings when he is well adjusted and happy." *Page 180